Citation Nr: 1633615	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  14-11 969	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than January 29, 2004, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to September 1991, to include service in Southwest Asia from December 1990 to April 1991. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which the RO denied the Veteran's earlier effective claim in the absence of CUE in its prior July 2007 decision. 
 
As way of background, the Board notes that the Veteran's claim for service connection for PTSD was denied in June 1998.  The Veteran filed a notice of disagreement and a statement of the case was issued, but he did not file a substantive appeal.  The Veteran filed his petition to reopen his claim for service connection for PTSD in January 2004, which the Veteran subsequently withdrew.   The Veteran resubmitted the claim in March 2006 and in a July 2007 rating decision, the RO granted the claim to reopen and awarded service connection for PTSD, and assigned a 30 percent rating, effective January 29, 2004 (the date of the initial application to reopen), and an evaluation of 70 percent effective May 17, 2007.  The Veteran did not file an appeal as to the evaluations or effective dates assigned therein.  

In his August 2010 correspondence, the Veteran contended that he was entitled to an earlier effective date for the grant of service connection for PTSD.  The claim was based on the Veteran's view that a liberalizing law with regard to PTSD warranted an earlier effective date.  The RO construed this statement as a motion alleging CUE in its December 2012 rating decision.  However, the Veteran stated in a January 2013 letter that he was not alleging CUE in the July 2007 rating decision, but rather reiterated that his claim was due to changes in regulations pertaining to service connection for PTSD.  Based on the Veteran's statement, the RO issued a SOC, but it did not further address the issue of CUE.  Given the Veteran's expressed desire not to allege CUE and the consequent lack of specificity with regard to any allegation of CUE, the Board finds there is no issue relating CUE before it as part of this appeal.  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002) (a CUE motion is a collateral attack on a final RO decision and by its very nature it must allege an error with some degree of specificity).  Cf. Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (en banc) (assertion of CUE in an RO decision must first be presented to and decided by the RO before the Board has jurisdiction to decide the matter).

FINDING OF FACT

The Veteran did not timely challenge the RO's July 2007 decision granting service connection for PTSD with an effective date of January 29, 2004.

CONCLUSION OF LAW

The Veteran's freestanding claim for entitlement to an earlier effective date for service connection for PTSD cannot, as a matter of law, be addressed on the merits. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.1103 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Veteran's claim for an earlier effective date for service connection for PTSD is a freestanding claim for an earlier effective date which must be denied as a matter of law for the reasons explained below.  The VCAA is therefore inapplicable in this regard.  38 C.F.R. § 3.159(b)(3)(ii)  (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

Analysis

The Court has held that, once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In other words, a claimant is not entitled to subsequently make an earlier effective date claim after a prior final denial was not properly appealed.  In Rudd, the Court held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed VA decision.  20 Vet. App. at 299-300.

In July 2007, the RO granted service connection for PTSD and assigned an effective date of January 29, 2004.  The Veteran did not file a notice of disagreement within a year of this decision and it therefore became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (If VA denies a claim and the claimant fails to file an NOD within the one-year period following the decision, that decision becomes final).  Once that decision became final, the only ways to challenge the effective date of the grant of service connection for PTSD would be either a request for revision of a prior decision denying service connection for PTSD based on CUE or a request for revision of the July 2007 decision assigning the January 29, 2004 effective date based on CUE.  However, the Veteran has not raised a specific theory of CUE in this regard and in fact specifically indicated that he was not alleging CUE in a prior RO rating decision.

The Veteran filed a freestanding claim for an earlier effective date for service connection for PTSD in August 2010.  As the Court held in Rudd that there can be no such freestanding claim, the RO should not have addressed the claim on the merits and it must be dismissed.  The Board notes that the Veteran based his claim on the fact that there was a liberalizing VA law or regulation.  There are special effective date rules with regard to liberalizing laws and regulations.  See 38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114 (2015).  That statute and regulation provide that when compensation is awarded pursuant to a liberalizing law or regulation, the effective date may be the effective date of the law or regulation.  However, the law and regulation are not for application in this case.  First, the regulation referenced by the Veteran, 38 C.F.R. § 3.304(f)(3) relating to a stressor based on fear of hostile military or terrorist activity, is not a liberalizing regulation.  See Stressor Determinations for PTSD, 75 Fed. Reg. 39843 (July 13, 2010) ("The effective date of benefits awarded pursuant to this rule will be assigned in accordance with the facts found but will not be earlier than the date of claim. 38 U.S.C. 5110(a). Although 38 U.S.C. 5110(g) and 38 CFR 3.114(a) authorize in some circumstances an effective date of benefits before the date of claim, those provisions are applicable to "administrative issue[s]" that liberalize the basis for benefit entitlement. . . . This regulation, however, governs procedural matters rather than creating a new basis for entitlement to service connection for PTSD because it merely relaxes under certain circumstances the evidentiary standard for establishing occurrence of a stressor. As a result, 38 U.S.C. 5110(a), rather than 38 U.S.C. 5110(g), is applicable to awards under this rule").  Moreover, compensation was not granted pursuant to this regulation, which was effective July 12, 2010, as service connection for PTSD was granted years before, in July 2007.  Thus, 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114 are not for application.

In sum, because the Veteran did not appeal the final July 2007 rating decision within a year of its issuance, that decision became final.  The subsequent 2010 statement requesting an earlier effective date was a freestanding earlier effective date claim that must be dismissed.  DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded").


ORDER

The appeal concerning entitlement to an effective date earlier than January 29, 2004, for the grant of service connection for PTSD, is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


